DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 2-22-21 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/498,339, filed on 4-26-17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-18-21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 lacks proper punctuation. For purposes of examination, the examiner interprets claim 11 to end in a period. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yamada et al. (US20140098282).

Re claim 1, Yamada et al. teaches for example in fig. 1 and 3 and Tables 2 and 3, an organic compound (compound A-1; Table 2 and 3) which has an electrochromic property (para. 0019), wherein a difference between an absorption edge of the organic compound in a neutral state (para. 0019, fig. 3, and Table 3; wherein the examiner interprets “no optical absorption in the visible light region in its colorless state” 

Re claim 6, Yamada et al. further teaches for example in fig. 1 and 3 and Tables 2 and 3, an electrochromic device comprising: a pair of electrodes (para. 0170-0174); and an electrochromic layer disposed between the pair of electrodes (para. 0170-0174), wherein the electrochromic layer contains the organic compound (para. 0170-0174).

Re claim 7, Yamada et al. further teaches for example in fig. 1 and 3 and Tables 2 and 3, the electrochromic layer further contains a different organic compound from the organic compound, and the different organic compound is different in absorption wavelength (para. 0137, 0143-0144).

Re claim 8, Yamada et al. further teaches for example in fig. 1 and 3 and Tables 2 and 3, the electrochromic layer includes a liquid containing an electrolyte and the organic compound (para. 0141).

Re claim 9, Yamada et al. further teaches for example in fig. 1 and 3 and Tables 2 and 3, an optical filter (para. 0178) comprising: the electrochromic device (para. 0184); and an active element (para. 0180, 0185) connected to one of the pair of electrodes (para. 0171) of the electrochromic device (para. 0182).



Re claim 11, Yamada et al. further teaches for example in fig. 1 and 3 and Tables 2 and 3, an imaging apparatus comprising: the electrochromic device; and an imaging element receiving light which passes through the electrochromic device (para. 0184).

Re claim 12, Yamada et al. further teaches for example in fig. 1 and 3 and Tables 2 and 3, a window material (para. 0168-0169) comprising: a pair of substrates (para. 0177); the electrochromic device disposed between the pair of substrates (para. 0177); and an active element connected to the electrochromic device (para. 0178).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US20140098282).

Re claim 5, supra claim 1. Furthermore, Yamada et al. further teaches for example, coumpound D-6 has a difference between an absorption edge of the organic compound in a neutral state and an absorption peak of the organic compound in an oxidized state is 110 nm or more and 150 nm or less (Table 3).
But, Yamada et al. fails to explicitly teach the difference is 110 nm or more and 150 nm or less.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the difference between an absorption edge in a neutral state and an absorption peak in an oxidized state, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Yamada et al. in order to provide an electrochromic organic compound that has both high transparency with no optical absorption in the visible light region in its colorless state and absorption in a long wavelength region in its colored state and is stable under repeated oxidation and reduction, as taught by Yamada et al. (para. 0019).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US20140098282) in view of Miyazaki (US20150212382).


But, Yamada et al. fails to explicitly teach a vehicle comprising: a body and a window provided on the body, the window comprising the electrochromic device.
However, within the same field of endeavor, Miyazaki teaches for example, a vehicle (para. 0059) comprising: a body (wherein the examiner interprets an “automobile” to include a body and therefore teaches the claimed limitation) and a window provided on the body (para. 0059), the window comprising the electrochromic device (para. 0058-0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Yamada et al. with Miyazaki in order to provide an electrochromic element for use in vehicles, as taught by Miyazaki (para. 0059).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior .

Specifically regarding claim 2, Yamada et al. (US20140098282) teaches the state of the art of an organic compound.
But, Yamada et al. fails to explicitly teach a combination of all the claimed features including the organic compound comprises a phenazine backbone and a substituent bound to the phenazine backbone, and the substituent includes an oxygen atom, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	4-28-21